Citation Nr: 9932388	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-16 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for psoriasis.  

2.  Entitlement to an increased rating for the service-
connected sprain, neck and back, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for the service-
connected residuals, fracture scapula, glenoid, left 
secondary tendonitis, supraspinatus, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected fracture, distal radius (major extremity), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to June 1943.

By a decision of November 1943, the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claims of service 
connection for psoriasis.  The veteran was notified of the 
denial of that claim and provided his appellate rights, but 
did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action, by which the RO 
denied the veteran's claim for an increased rating for the 
service-connected residuals of a fracture of the left 
scapula.  The veteran has also perfected an appeal from a 
September 1998 rating action by which the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for psoriasis.  In that same 
rating decision, the RO increased the ratings for the 
service-connected sprain of the neck and back from 20 percent 
to the current level of 40 percent, effective from March 18, 
1997 and increased the rating for the service-connected 
fracture of the distal right radius to the current level of 
10 percent, effective from May 22, 1997.  The veteran 
expressed disagreement with those evaluations.  

A January 1950 rating decision discussed the severity of the 
veteran's service-connected disabilities, but the January 
1950 letter to the veteran notifying him of the action taken 
also indicated that the veteran's skin condition had been 
determined not to have been incurred in or aggravated by his 
service.  He was also provided his appellate rights.  Because 
it does not appear that the veteran requested reopening of 
his claim regarding his skin condition or that the rating 
decision actually considered the issue of service connection 
for a skin condition, the Board's current decision on this 
matter will consider the November 1943 decision, and not the 
January 1950 decision, as the most recent rating on this 
issue.

(The issues of increased ratings will be the subject of the 
Remand portion of this document.)

FINDINGS OF FACT

1.  By a November 1943 decision, the RO denied the veteran's 
original claim of service connection for psoriasis.  The 
veteran did not appeal that decision and it became final.  

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claim has not been associated 
with the claims file since a November 1943 RO decision, the 
last final denial of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for psoriasis has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1943 rating action, the RO denied the veteran's 
original claim of service connection for psoriasis.  At that 
time, the RO considered the veteran's service medical records 
which included the report of an enlistment examination noting 
psoriasis.  The RO also noted that the veteran had received a 
Certificate of Disability for Discharge which noted that he 
had psoriasis, chronic, recurrent, generalized, severe which 
had been incurred prior to service and had not been 
aggravated therein.  Also of record was the report of an 
October 1943 VA examination which noted that the veteran had 
a 19 year history of psoriasis.  The examiner noted that the 
veteran's entire body and extremities were covered by a 
gyrate and circinate crusted rash on an inflammatory base 
with silver scales which had never disappeared spontaneously 
to return again.  The diagnoses included psoriasis, chronic.   

Based on the evidence then of record, the RO found that the 
psoriasis had existed prior to service and was not aggravated 
by service.  That decision was not appealed by the veteran 
and is final.  

In a July 1990 deferred rating action, the RO determined that 
recently submitted evidence was not sufficient to reopen the 
claim.  The veteran was notified of that finding by letter 
that same month, but not informed of his appellate rights.  
In a February 1997 deferred rating action, the RO made a 
similar finding and notified the veteran by letter of the 
type of evidence necessary to reopen the previously denied 
claim.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a RO decision 
becomes final, the Board does not have jurisdiction to 
consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.      Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Prior to discussion of the evidence which has been submitted 
since the November 1943 decision, it must first be noted that 
the Court has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new and material evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

In a recent decision interpreting and applying a decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  In 
addition, the newly presented evidence must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  See Evans, supra.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West,  12 Vet. App. 11, 20-
21 (1998).  Finally, the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the November 1943 RO decision.  In denying the 
veteran's original claim, the RO noted that there was no 
evidence that the veteran's psoriasis, which had pre-existed 
service, was aggravated by service.  

Evidence submitted since the November 1943 rating decision 
includes the reports of VA examinations conducted in December 
1949, October 1959, November 1962, July 1963 and October 
1967, all noting the presence of psoriasis.  

In May 1961, a private physician who had recently examined 
the veteran reported a diagnosis of psoriasis.   

VA treatment records submitted since November 1943 include 
the report of a 1958 VA hospitalization for treatment of an 
ulcer condition which included a discharge diagnosis of 
psoriasis, treated and improved.  More recent treatment 
records include an April 1990 chart extract noting a 
diagnosis of psoriasis.

In March 1997, a private physician wrote to say that he had 
been treating the veteran for extensive psoriasis "on and 
off for several years."  In an April 1997 letter, a second 
private physician indicated that he had been treating the 
veteran for chronic recurrent dermatitis since March 1962. 

While the additional evidence is "new" in the sense that 
the cited materials were not available at the time of the 
November 1943 RO decision, the Board finds that none of it is 
sufficiently probative of the issue of service connection in 
that it does not supply evidence the absence of which was a 
specified basis for the last disallowance.  That is, none of 
the recently received evidence establishes that the veteran's 
psoriasis was aggravated by service.  

The recently submitted evidence includes numerous diagnoses 
of psoriasis and statements from physicians who have been 
treating the veteran for that condition for many years; 
however, the fact that the veteran had psoriasis was well-
known at the time of the original denial of the claim in 
November 1943.  There is no evidence of record that the 
veteran's psoriasis was aggravated by service.  Therefore, 
the Board finds that the recently submitted evidence is 
essentially cumulative of previously considered evidence and 
thus not "new" for purposes of reopening the claims.  

In reviewing this claim, the Board has considered whether the 
case should be remanded to the RO for consideration 
consistent with Hodge and the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993), but finds that a remand is 
unnecessary.  The RO provided the veteran with the provisions 
of 38 C.F.R. § 3.156(a) in the February 1999 statement of the 
case (SOC).  In explaining the basis of its decision, the RO 
concluded that the evidence submitted by the veteran was 
essentially cumulative and repetitive of evidence already of 
record.  The RO did not base its determination on a finding 
that the additional evidence failed to raise a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  Thus, the denial of the claim was not based upon 
the now-invalid Colvin test for materiality.  As such, remand 
so that the RO could apply the Hodge standard would serve no 
useful purpose.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  


ORDER

The claim of service connection for psoriasis is not reopened 
as new and material evidence has not been presented, and the 
appeal is denied.


REMAND

The veteran contends that his service-connected disabilities 
are more severe than the current ratings indicate.  The Court 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As the claims are well-grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Initially, the Board notes that service connection was 
granted for the disabilities at issue as a result of injuries 
incurred in a motor vehicle accident.  Service medical 
records reveal that at the time of the accident, the 
veteran's complaints included pain in the neck.  Based on 
those records and the report of an October 1943 VA 
examination which yielded diagnoses of residuals of sprains 
of the neck and back, service connection was granted and a 
single, noncompensable rating was assigned for sprain of the 
neck and back.  Subsequent rating actions increased the 
rating to the current level of 40 percent and each time, the 
RO evaluated the disability under rating criteria pertaining 
to the low back, rather than the neck.  (See, for example, 
rating decisions of January 1966 and September 1998).  The 
Board finds that on remand, the RO should consider the 
appropriateness of assigning separate ratings for neck and 
back disabilities.  See 38 C.F.R. § 4.25(b).   

The development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Any 
examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
have heretofore been overlooked in VA examinations of record.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1995).  Id.  Additionally, because the Codes used to 
rate the veteran's right wrist, neck, back and left scapula 
disabilities are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca, supra.  

The reports of recent VA examinations included the veteran's 
complaints of pain and the examining physician's observations 
regarding the same; however, the Board finds those 
examinations inadequate for rating purposes.  The examiner 
did not include any quantifiable explanation as to how any 
functional loss found (for example, pain complained of by the 
veteran), affected the veteran, such as in terms of 
additional range-of-motion loss beyond that clinically 
demonstrated.  DeLuca requires that this be done.  See also 
Arms v. West, 12 Vet. App. 188 (1999), again emphasizing the 
need for remand to satisfy the Court's requirement of "a new 
examination that adequately evaluates the functional 
impairment due to pain . . ., followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statements of reasons or bases."

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected right wrist, neck and back and 
left scapula disorders since 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2. The veteran should be afforded an 
appropriate VA examination(s) to 
determine the extent of disabling 
manifestations of his service-connected 
right wrist, neck, back and left scapula 
disabilities.  The examiner(s) should 
review the claims folder, including a 
copy of this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's service-connected right 
wrist, neck, back and left scapula 
disabilities.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This should include 
consideration of the veteran's claims 
under all applicable rating criteria and 
DeLuca and consideration of the 
appropriateness of assigning separate 
ratings for neck and back disabilities.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

